Case 2:19-cr-00286-JDC-KK Document 197 Filed 05/18/21 Page 1 of 5 PageID #: 805




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                                    CASE NO. 2:19-CR-00286-01

 VERSUS                                                      JUDGE JAMES D. CAIN, JR.

 JARVIS PIERRE (01)                                          MAGISTRATE JUDGE KAY

                                      MEMORANDUM ORDER

         Before the Court is “Defendant’s Motion to Dismiss Second Superseding

 Indictment for Statutory and Constitutional Insufficiency” (Doc. 178). In his Motion,

 Defendant argues that the Second Superseding Indictment is defective and therefore it

 should be dismissed. Count 31 of the Second Superseding Indictment reads as follows:

                On or about October 7, 2018, in the Western District of Louisiana, the
         defendant, JARVIS PIERRE, did knowingly possess a firearm in furtherance
         of a drug trafficking crime for which he may be prosecuted in a court of the
         United States, to wit: conspiracy to possess with intent to distribute heroin
         and oxycodone, and possession with intent to distribute heroin and
         oxycodone, all in violation of title 18, United States Code, Section
         924(c)(1)(A). [18 U.S.C. § 924(c)(1)(a)]

         Defendant contends that this new indictment is insufficient because it contains

 almost no facts. Defendant previously moved for a Bill of Particulars to which the

 Government responded that Defendant conspired with unknown people, “including but not

 limited to” his mother Gloria Johnson, his sister, Earl’ish N. Chares, and his brother, Lionel




 1
   Even though Defendant moves to dismiss the Second Superseding Indictment, he only complains about Count 3 of
 the Indictment.
Case 2:19-cr-00286-JDC-KK Document 197 Filed 05/18/21 Page 2 of 5 PageID #: 806




 Pierre, to obtain heroin and oxycodone “for later distribution” from “at least June 29, 2016”

 until “reasonably near January of 2019.”2

           Defendant argues that the Government’s Bill of Particulars cannot cure the defective

 indictment citing Russell v. U.S., 369 U.S. 749, 769-770 (1962). In Russell, the indictment

 charged the defendant with refusing to answer questions posed by a congressional

 subcommittee. Specifically, the indictment failed to identify the subject under inquiry at

 the time of defendants’ alleged default or refusal to answer. The court held that the

 indictment was defective and that a bill of particulars could not cure the defect because the

 defendant had the right to have an adequately informed grand jury return the indictment.

           Defendant complains that the Second Superseding Indictment does not sufficiently

 apprise him of the charge so that he may prepare a defense and invoke the Double Jeopardy

 Clause. Defendant suggests that the Second Superseding Indictment is defective and vague

 and that the Government’s Bill of Particulars effectively rewrote the Indictment.

 Specifically, Defendant complains that Count 3 was changed from merely possessing a

 small amount of heroin on October 7, 2018, to distributing marijuana, methamphetamine,

 heroin, and phencyclidine on the same date, to a conspiracy involving only heroin and a

 different drug, oxycodone. Defendant further complains that the Bill of Particulars involves

 three members of Defendant’s family going back to at least June 29, 2016.

           An indictment is legally sufficient if (1) “each count contains the essential elements

 of the offense charged,” (2) “the elements are described with particularity, and (3) “the



 2
     Doc. 171.


                                               ~2~
Case 2:19-cr-00286-JDC-KK Document 197 Filed 05/18/21 Page 3 of 5 PageID #: 807




 charge is specific enough to protect the defendant against a subsequent prosecution for the

 same offense.” United States v. Cooper, 714 F.3d 873, 877 (5th Cir. 2013). The offense

 charged in Count 3 under 924(c)(1)(A), requires the Government to prove that Defendant

 possessed the firearm and this his possession “further[ed]” the drug trafficking offense.

 United States v. Suarez, 879 F.3d 626, 632 (5th Cir. 2018).

        The Government maintains that Count 3 of the Second Superseding Indictment

 tracks the statutory language and addresses all of the elements of the offense. Specifically,

 that on a particular date, Defendant “did knowingly possess a firearm in further of a drug

 trafficking crime,” and “conspiracy to possess with intent to distribute heroin and

 oxycodone, and possession with intent to distribute heroin and oxycodone.”

        The Government cites numerous cases where the court held that the indictment was

 constitutionally sufficient when it tracked the language of § 924(c)(1). See e.g., United

 States Guerra, 398 F.App’x 14, 16 (5th Cir. 2010) (“Count Eleven of the second

 superseding indictment closely tracked the language of § 924(c)(1) by specifically alleging

 that Guerra possess, in addition to other weapons, a semi-automatic short-barreled rifle in

 furtherance of a drug trafficking crime (conspiracy to possess with intent to distribute a

 controlled substance) for which he could be prosecuted.               The indictment was

 constitutionally sufficient in that it unambiguously described the essential elements of the

 offense); see also United States v. Blevins, 755 F.3d 312, 319 (5th Cir. 2014) (finding a §

 924(c) count sufficient even though it improperly included the phrase “during in relation

 to, which phrase related to the uncharged “uses” prong of § 924(c)(1)(A); “[T]he

 indictment included the entire language of Section 924(c)(1)(A)’s possession offense,


                                            ~3~
Case 2:19-cr-00286-JDC-KK Document 197 Filed 05/18/21 Page 4 of 5 PageID #: 808




 stating that Blevins ‘in furtherance of said drug trafficking crimes, did possess a

 firearm.’”). Title 18 U.S.C. § 924(c)(1)(A) provides as follows:

        Except to the extent that a greater minimum sentence is otherwise provided
        by this subsection or by any other provisions of law, any person who, during
        and in relation to any crime of violence or drug trafficking crime (including
        a crime of violence or drug trafficking crime that provides for an enhanced
        punishment if committed by the use of a deadly or dangerous weapon or
        device) for which the person may be prosecuted in a court of the United
        States, uses or carries a firearm, or who, in furtherance of any such crime,
        possesses a firearm, shall, in addition to the punishment provided for such
        crime of violence or drug trafficking crime-- . . .

        The Government argues that the purpose of the Bill of Particulars, made in response

 to Defendant’s Motion for Bill of Particulars concerning Count 3 of the Second

 Superseding Indictment, was to assist Defendant in preparing his defense, but not to cure

 an alleged defective indictment. The Government posits that this was more than he was

 entitled to as a matter of law. See e.g., Wilkins v. United States, 376 F.2d 552, 562-563

 (5th Cir. 1967) (rejecting the defendants’ argument that they were entitled to a bill of

 particulars setting forth the overt acts committed by them in furtherance of the conspiracy

 and the names of the persons with whom they had conspired; “[t]he prosecutor is not

 required to detail his evidence in response to a bill of particulars,” and instead “it is only

 necessary that defendants be advised of any essential detail omitted from the indictment”).

        The Court finds that the Superseding Indictment is constitutionally sufficient, as it

 closely tracks the language of § 924(c) and clearly describes the elements of the offense

 which sufficiently apprises Defendant of the charge so that he may prepare a defense and

 invoke the Double Jeopardy Clause. Accordingly,




                                             ~4~
Case 2:19-cr-00286-JDC-KK Document 197 Filed 05/18/21 Page 5 of 5 PageID #: 809




       IT IS ORDERED that the Motion to Dismiss the Second Superseding Indictment

 is hereby DENIED.

       THUS DONE AND SIGNED in Chambers on this 18th day of May, 2021.



                     ___________________________________
                             JAMES D. CAIN, JR.
                      UNITED STATES DISTRICT JUDGE




                                      ~5~
